DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is in response to the Applicant’s amendments and remarks filed June 18, 2021. Claims 1, 11, 17, and 20 have been amended. Claims 20-25 have been added. Claims 1-25 are examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 18, 2021 has been entered.
 	
Response to Remarks/Arguments
Applicant’s arguments and amendments filed July 17, 2020 with respect to the previous 35 U.S.C. 102(a) rejections have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claims 1, 11, 19, and 20, the recitation “crop condition data” appears to be new matter. The claim term does not appear in Applicant’s original disclosure. Although there are different data that can be considered examples of crop condition data given the plain English understanding of the term “crop condition data,” Applicant’s original disclosure does not appear to support a broader catch-all term for crop condition data. Applicant’s original disclosure appears to only provide support for conditions and secondary conditions (See at least ¶15 of Applicant’s PGPUB) that serve as inputs for a model but do not appear to support a more limiting example of condition data, specifically, crop condition data. Therefore, the present amendments are new matter.
	Claims 2-11 and 20-25 depend from claim 1 (Examiner notes there are two claims numbered 11, this dependency is with respect to the first instance of claim 11), and claims 12-18 depend from claim 11.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 22, the recitation “the propulsive speed of the harvesting machine is based on a time derivative of the acceleration of the harvesting machine” is vague an indefinite. Conventionally, acceleration is the time derivative of velocity. The claim contradicts this relationship and it is therefore unclear what is being claimed in light of the original disclosure.


Claim Objections
Claim 11 is objected to because of the following informalities: the claim is misnumbered because claim 11 is already pending, and the claim includes extraneous language in parentheses. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Maertens et al., US 20050241285 A1, in view of Jung et al., US 20140338298 A1, in view of  Butts et al., US 20160078611 A1, and in view of Hoskinson et al., US 8469784 B1, hereinafter referred to as Maertens, Jung, Butts, and Hoskinson, respectively.
As to claim 1, Maertens discloses a system for automatic control of a propulsive speed of a harvesting machine, the system comprising: 
a throughput sensor to obtain data pertaining to an area, the data for determining an expected rate of crop harvested by the harvesting machine (Crop sensors – See at least ¶84); 
a conversion processor configured to:
calculate a sequence of expected positions of the harvesting machine (Optimized model of to determine harvester load, i.e. expected rate of crop – See at least Abstract; Model based in part on position – See at least ¶92-93); and
determine, using the expected rate of crop harvested, a predicted rate of crop harvested by the harvesting machine at the sequence of expected positions of the harvesting machine (Determine harvester load, i.e. expected rate of crop – See at least Abstract; Model based in part on position – See at least ¶92-93); and
a speed control processor configured to:
receive data relating to the predicted rate of crop harvested at the sequence of expected positions (Model used in automatic routines which adjust harvester speed – See at least Abstract; Model based in part on position – See at least ¶92-93); and
utilize a cost function to calculate costs based on condition data, a machine operating state of the harvesting machine (Optimized model of to determine harvester load – See at least Abstract; Optimization based on various parameters that are analogous to the claimed condition data and operating state of the harvesting machine – See at least ¶22-32; Optimization includes weighting, i.e. calculates costs, the various parameters – See at least ¶46-47); 
Model used in automatic routines which adjust harvester speed – See at least Abstract; Examiner notes an automatic routine necessarily includes timewise successive sequences of speed commands in order to navigate the automatic routine.); and
an actuator configured to adjust the propulsive speed of the harvesting machine based on the at least one timewise successive sequence (Adjust harvester speed accordingly – See at least Abstract).

Maertens fails to explicitly disclose an expected rate of crop based on crop yet to be harvested by the harvesting machine and utilizing a cost function to calculate costs based on the predicted rate of crop harvested. However, Jung teaches determining an expected rate of crop based on crop yet to be harvested by the harvesting machine as part of controlling the harvesting machine (Distance sensor used in determining expected rate of crop “yet to be harvested” as it is some distance in front of the harvesting machine and therefore not yet harvested – See at least ¶28).
Maertens discloses automatically controlling propulsive speed of a harvesting machine based on part on an expected rate of crop. Jung discloses automatically controlling propulsive speed of a harvesting machine based on part on an expected rate of crop, wherein the expected rate of crop is based on detecting crops not yet harvested.


The combination of Maertens and Jung fails to explicitly disclose crop condition data associated with an achieved quality of the crop harvested. However, Butts teaches crop condition data associated with an achieved quality of the crop harvested (Harvester optimization based in part on crop condition/quality – See at least ¶7, 9, 52 and 87).
Maertens discloses automatically controlling propulsive speed of a harvesting machine based on part on an expected rate of crop. Jung discloses automatically controlling propulsive speed of a harvesting machine based on part on an expected rate of crop, wherein the expected rate of crop is based on detecting crops not yet harvested. Butts teaches optimizing harvester control in part based on determining crop condition data reflective of crop quality.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Maertens and Jung and include the feature of crop condition data associated with an achieved quality of the 

The combination of Maertens, Jung, and Butts fails to explicitly disclose a workload of a drive engine. However, Hoskinson teaches a workload of a drive engine (Harvester optimization based in part on workload of drive engine – See at least Col. 2 Lines 30-47).
Maertens discloses automatically controlling propulsive speed of a harvesting machine based on part on an expected rate of crop. Jung discloses automatically controlling propulsive speed of a harvesting machine based on part on an expected rate of crop, wherein the expected rate of crop is based on detecting crops not yet harvested. Butts teaches optimizing harvester control in part based on determining crop condition data reflective of crop quality. Hoskinson teaches optimizing harvester control in part based on workload of a drive engine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Maertens, Jung, and Butts and include the feature of a workload of a drive engine, as taught by Hoskinson, because workload of a drive engine is a known consideration used in optimizing harvester control.

As to claim 2, Maertens discloses the conversion processor is configured to calculate the sequence of the expected positions of the harvesting machine and the predicted rate of harvested crop in dependence on time or site (Model used in automatic routines which adjust harvester speed – See at least Abstract; Examiner notes an automatic routine necessarily includes a sequence of expected positions.).

As to claim 3, Maertens discloses the conversion processor is configured to calculate a time-dependent sequence of expected positions of the harvesting machine based in part on the sequence of speed commands for setting the propulsive speed of the harvesting machine that exists in each case and determining at least one operating state of the harvesting machine (Model used in automatic routines which adjust harvester speed, and includes reference to various operating states like harvester load, effectiveness, etc. – See at least Abstract; Examiner notes an automatic routine necessarily includes a time-dependent sequence of expected position and speed commands.).

As to claim 4, Maertens discloses the speed control processor is configured to take into account at least one of a measured or observed machine state in determining the operating state of the harvesting machine (Various measured or observed machine states used in determining an operating state of harvesting machine – See at least ¶22-48).

As to claim 5, Maertens discloses the speed control processor is configured to use at least one of a current rate of crop harvested by the harvesting machine or a work load of a drive engine of the harvesting machine in determining the operating state of the harvesting machine (Various measured or observed machine states used in determining an operating state of harvesting machine, including feedrate, i.e. current rate of crop – See at least ¶48).

As to claim 6, Maertens discloses the speed control processor is configured to optimize the cost function by using a predictive time period and output and input quantities of the harvesting machine to generate predicted operating states and output quantities for the predictive time period, and outputting the input quantity of to the actuator control processor as an optimized operating quantity (Model for optimization – See at least Abstract).

As to claim 7, Maertens discloses a disturbance monitor, to detect possible deviations between an expected rate of the harvested crop and the actual rate of the harvested crop and sending the deviations as an input to the cost function (Difference between actual effectiveness and estimated value – See at least ¶45).

As to claim 8, Maertens discloses the speed control processor is configured to take into account at least one of a maximum crop throughput, maximum harvesting losses, an available drive power, a maximum acceleration, a maximum time derivative of the acceleration or a maximum propulsive speed as a limitation of the input quantities (Model’s purpose is to limit grain losses, effectively setting a max acceptable harvesting loss – See at least Abstract).

As to claim 9, Maertens discloses the speed control processor comprises a machine modeling module configured to estimate at least one quantity representing the Various measured or observed machine states used in determining an operating state of harvesting machine – See at least ¶22-48).

As to claim 10, Maertens discloses weighting quantities are utilized by the speed control processor in solving the optimization problem (Weighting – See at least ¶46).
Maertens fails to explicitly disclose an operator input processor with which a weighting of the quantities corresponding to the operating state of the harvesting machine or driver comfort are to be performed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maertens and include the feature of an operator input processor with which a weighting of the quantities corresponding to the operating state of the harvesting machine or driver comfort are to be performed because Maertens discloses weighting as part of Maertens’ optimization and inputting values via an operator input is conventional and routine in the vehicle system field of the invention of Maertens. 

As to claim 11, Maertens fails to explicitly disclose crop condition data. However, Butts teaches crop condition data is a state of a crop (Crop quality, i.e. “state” – See at least Abstract).
Maertens discloses automatically controlling propulsive speed of a harvesting machine based on part on an expected rate of crop. Jung discloses automatically 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Maertens and Jung and include the feature of crop condition data, as taught by Butts, because crop condition data is a known consideration used in optimizing harvester control.

As to claim 11, Maertens discloses a method for controlling the propulsive speed of a harvesting machine, the method comprising:
determining, based on sensor data pertaining to an area, a predicted rate of crop to be harvested by the harvesting machine at a sequence of expected positions of the harvesting machine (Crop sensors – See at least ¶84; Determine harvester load, i.e. predicted rate of crop – See at least Abstract; Model for determining harvester load, i.e. predicted rate of crop, based in part on position – See at least ¶92-93);
solving, via a cost function, an optimization problem based on costs associated with condition data and a  machine operating state of the harvesting machine (Optimized model, i.e. solving a cost function,  to determine harvester load, i.e. predicted rate of crop – See at least Abstract; Optimization based on various parameters that are analogous to the claimed condition data and operating state of the harvesting machine – See at least ¶22-32; Optimization includes weighting, i.e. calculates costs, the various parameters – See at least ¶46-47); 
Model used in automatic routines which adjust harvester speed – See at least Abstract; Examiner notes an automatic routine necessarily includes timewise successive sequences of speed commands in order to navigate the automatic routine.); and 
adjusting the propulsive speed of the harvesting machine using the first speed command of each sequence of speed commands (Adjust harvester speed accordingly – See at least Abstract).

Maertens fails to explicitly disclose solving an optimization problem based on costs associated with the predicted rate of crop harvested by the harvesting machine at the sequence of expected positions of the harvesting machine

Maertens fails to explicitly disclose the predicted rate of crop determined based on crop yet to be harvested by the harvesting machine. However, Jung teaches an expected rate of crop based on crop yet to be harvested by the harvesting machine (Distance sensor used in determining expected rate of crop “yet to be harvested” as it is some distance in front of the harvesting machine and therefore not yet harvested – See at least ¶28).
Maertens discloses automatically controlling propulsive speed of a harvesting machine based on part on an expected/predicted rate of crop. Jung discloses automatically controlling propulsive speed of a harvesting machine based on part on an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maertens and include the feature of a predicted rate of crop determined based on crop yet to be harvested by the harvesting machine, as taught by Jung, to improve accuracy in determining an expected rate of crop to be harvested.

The combination of Maertens and Jung fails to explicitly disclose crop condition data associated with an achieved quality of the crop harvested. However, Butts teaches crop condition data associated with an achieved quality of the crop harvested (Harvester optimization based in part on crop condition/quality – See at least ¶7, 9, 52 and 87).
Maertens discloses automatically controlling propulsive speed of a harvesting machine based on part on an expected rate of crop. Jung discloses automatically controlling propulsive speed of a harvesting machine based on part on an expected rate of crop, wherein the expected rate of crop is based on detecting crops not yet harvested. Butts teaches optimizing harvester control in part based on determining crop condition data reflective of crop quality.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Maertens and Jung and include the feature of crop condition data associated with an achieved quality of the 

The combination of Maertens, Jung, and Butts fails to explicitly disclose a workload of a drive engine. However, Hoskinson teaches a workload of a drive engine (Harvester optimization based in part on workload of drive engine – See at least Col. 2 Lines 30-47).
Maertens discloses automatically controlling propulsive speed of a harvesting machine based on part on an expected rate of crop. Jung discloses automatically controlling propulsive speed of a harvesting machine based on part on an expected rate of crop, wherein the expected rate of crop is based on detecting crops not yet harvested. Butts teaches optimizing harvester control in part based on determining crop condition data reflective of crop quality. Hoskinson teaches optimizing harvester control in part based on workload of a drive engine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Maertens, Jung, and Butts and include the feature of a workload of a drive engine, as taught by Hoskinson, because workload of a drive engine is a known consideration used in optimizing harvester control.

As to claim 12, Maertens discloses:
receiving an expected rate of crop harvested by the harvesting machine for an initial position of the harvesting machine (Estimated value – See at least ¶45); 
Model used in automatic routines – See at least Abstract; Examiner notes an automatic routine necessarily a sequence of expected subsequent positions of the harvesting machine in order to navigate the automatic routine.).

As to claim 13, Maertens discloses the cost function is optimized by weighting quantities corresponding to at least one of the operating state of the harvesting machine or driver comfort (Weighting – See at least ¶46).
Maertens fails to explicitly disclose an operator interface. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maertens and include the feature of an operator interface because Maertens discloses weighting as part of Maertens’ optimization and inputting values via an operator input is conventional and routine in the vehicle system field of the invention of Maertens.

As to claim 14, Maertens discloses the cost function is optimized by associating desired operating states with lower costs and undesired operating states with higher costs (Model’s purpose is to limit grain losses, effectively setting a max acceptable harvesting loss – See at least Abstract).

As to claim 15, Maertens discloses the quantities correspond to a measurement from at least one of a grain loss sensor, a return sensor, a speed sensor, or a hydraulic pressure sensor (Mass flow, grain loss, etc. – See at least Abstract).

As to claim 16, Maertens discloses the quantities is a secondary condition relating to at least one of maximum crop throughput, maximum harvesting loss, an available drive power, a maximum acceleration, a maximum time derivative of the acceleration or a maximum propulsive speed as a limitation of the quantities (Model’s purpose is to limit grain losses, effectively setting a max acceptable harvesting loss – See at least Abstract).

As to claim 17, Maertens discloses identifying deviations between an expected rate of harvested crop and the actual rate of harvested crop and correcting a cost function based on the deviations (Difference between actual effectiveness and estimated value – See at least ¶45).

As to claim 18, Maertens discloses determining deviations between expected and actual rates of harvested crop (Difference between actual effectiveness and estimated value – See at least ¶45). Maertens fails to explicitly disclose using signals from a hydraulic pressure sensor and a speed signal. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maertens and include the feature of using signals from a hydraulic pressure sensor and a speed signal because they are conventional components of harvesters and are conventional considerations in determining harvester optimization like the invention of Maertens.

As to claim 19, Maertens discloses a harvesting machine comprising: 
a drive for powering the harvesting machine (Harvester – See at least Abstract); 
a throughput sensor to obtain data pertaining to an area, the data for determining, at a first time, an expected rate of crop harvested by the harvesting machine (Crop sensors – See at least ¶84; Examiner notes continuous sensing includes a first time, and so on to an nth time.); 
a conversion processor configured to: 
calculate a sequence of expected positions of the harvesting machine (Optimized model of to determine harvester load, i.e. expected rate of crop – See at least Abstract; Model based in part on position – See at least ¶92-93), and
determine a predicted rate of crop harvested by the harvesting machine at the sequence of expected positions of the harvesting machine (Optimized model of to determine harvester load, i.e. expected rate of crop – See at least Abstract; Model based in part on position – See at least ¶92-93); 
a speed control unit configured to:
receive data relating to the predicted rate of crop harvested at the sequence of expected positions (Model used in automatic routines which adjust harvester speed – See at least Abstract; Model based in part on position – See at least ¶92-93),
utilize a cost function to calculate costs based on condition data, a machine operating state of the harvesting machine (Optimized model of to determine harvester load – See at least Abstract; Optimization based on various parameters that are analogous to the claimed condition data and operating state of the harvesting machine – See at least ¶22-32; Optimization includes weighting, i.e. calculates costs, the various parameters – See at least ¶46-47), and
generate, based on the calculated costs, at least one timewise successive sequence of speed commands for setting a propulsive speed of the harvesting machine (Model used in automatic routines which adjust harvester speed – See at least Abstract; Examiner notes an automatic routine necessarily includes timewise successive sequences of speed commands in order to navigate the automatic routine.); and 
an actuator configured to adjust the propulsive speed of the harvesting machine based on the at least one timewise successive sequence (Adjust harvester speed accordingly – See at least Abstract).
Maertens fails to explicitly disclose an expected rate of crop based on crop yet to be harvested by the harvesting machine and utilizing a cost function to calculate costs based on the predicted rate of crop harvested. However, Jung teaches determining an expected rate of crop based on crop yet to be harvested by the harvesting machine as part of controlling the harvesting machine (Distance sensor used in determining expected rate of crop “yet to be harvested” as it is some distance in front of the harvesting machine and therefore not yet harvested – See at least ¶28).
Maertens discloses automatically controlling propulsive speed of a harvesting machine based on part on an expected rate of crop. Jung discloses automatically controlling propulsive speed of a harvesting machine based on part on an expected rate 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maertens and include the feature of an expected rate of crop based on crop yet to be harvested by the harvesting machine and incorporating a predicted rate of crop harvested into a harvesting machine control scheme, as taught by Jung, to improve accuracy in determining an expected rate of crop to be harvested and because a predicted rate of crop is a known consideration in optimizing harvesting machine control.

The combination of Maertens and Jung fails to explicitly disclose crop condition data associated with an achieved quality of the crop harvested. However, Butts teaches crop condition data associated with an achieved quality of the crop harvested (Harvester optimization based in part on crop condition/quality – See at least ¶7, 9, 52 and 87).
Maertens discloses automatically controlling propulsive speed of a harvesting machine based on part on an expected rate of crop. Jung discloses automatically controlling propulsive speed of a harvesting machine based on part on an expected rate of crop, wherein the expected rate of crop is based on detecting crops not yet harvested. Butts teaches optimizing harvester control in part based on determining crop condition data reflective of crop quality.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Maertens and Jung and 

The combination of Maertens, Jung, and Butts fails to explicitly disclose a workload of a drive engine. However, Hoskinson teaches a workload of a drive engine (Harvester optimization based in part on workload of drive engine – See at least Col. 2 Lines 30-47).
Maertens discloses automatically controlling propulsive speed of a harvesting machine based on part on an expected rate of crop. Jung discloses automatically controlling propulsive speed of a harvesting machine based on part on an expected rate of crop, wherein the expected rate of crop is based on detecting crops not yet harvested. Butts teaches optimizing harvester control in part based on determining crop condition data reflective of crop quality. Hoskinson teaches optimizing harvester control in part based on workload of a drive engine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Maertens, Jung, and Butts and include the feature of a workload of a drive engine, as taught by Hoskinson, because workload of a drive engine is a known consideration used in optimizing harvester control.

As to claim 20, Maertens discloses the crop condition data is at least one of a gradient of the terrain in the forward direction or a gradient of the terrain in the transverse direction (Slope – See at least ¶25).
As to claim 22, Maertens discloses the propulsive speed of the harvesting machine is based on a time derivative of the acceleration of the harvesting machine (Speed – See at least ¶28).

As to claim 23, Maertens discloses the data pertaining to the area is stored in a map (Record various data to produce parameter map of field – See at least ¶65).

As to claim 24, Maertens discloses the map is based on a previous harvesting operation of the field (Parameters may be based on previous harvests – See at least ¶118; Map based on parameters – See at least ¶65).

As to claim 25, Maertens discloses the data pertaining to the area is site-dependent crop throughput stored on the map (Purpose of invention is to produce data indicative of site-dependent crop yield – See at least ¶4).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Maertens et al., US 20050241285 A1, in view of Jung et al., US 20140338298 A1, in view of  Butts et al., US 20160078611 A1, and in view of Hoskinson et al., US 8469784 B1, as 21 above, and further in view of Ikeda et al., US 20170311544 A1, hereinafter referred to as Maertens, Jung, Butts, Hoskinson, and Ikeda, respectively
As to claim 21, the combination of Maertens, Jung, Butts, and Hoskinson fails to explicitly disclose an operator input device to control an acceleration of the harvesting machine based on a driving comfort of an operator. However, Ikeda teaches an operator input device to control an acceleration of the harvesting machine based on a driving comfort of an operator (Lever for controlling speed item 36, i.e. throttle – See at least ¶77; Examiner notes broadest reasonable interpretation of the claim is a throttle/accelerator that an operator can manipulate to control the harvester according to their comfort.).
Maertens discloses automatically controlling propulsive speed of a harvesting machine based on part on an expected rate of crop. Jung discloses automatically controlling propulsive speed of a harvesting machine based on part on an expected rate of crop, wherein the expected rate of crop is based on detecting crops not yet harvested. Butts teaches optimizing harvester control in part based on determining crop condition data reflective of crop quality. Hoskinson teaches optimizing harvester control in part based on workload of a drive engine. Ikeda teaches a harvester with an operator speed control input.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Maertens, Jung, Butts, Hoskinson and include the feature of an operator input device to control an acceleration of the harvesting machine based on a driving comfort of an operator, as taught by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668